EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2022 was considered by the examiner.

Claim Objections - Withdrawn
	In view of the amendments filed 05/04/2022, the objection of claim 1 was withdrawn.
Claim Rejections - 35 USC § 112 - Withdrawn
	In view of the amendments filed 05/27/2022, the rejections under 35 U.S.C. § 112(a) and  35 U.S.C. § 112(b) were withdrawn.

Claim Rejections - 35 USC § 103 - Withdrawn
Applicant’s arguments discussed in the interview of 05/19/2022 and submitted on 05/27/2022 with respect to the rejections under 35 USC § 103 have been fully considered and are persuasive. In particular, the combination of US 2012/0265080 A1 (Yu) (previously cited), US 6,493,576 (Dankwart-Eder) (previously cited), and US 2016/0029946 A1 (Simon) (previously cited) do not teach or suggest “an array of a plurality of non-contact sensors, each of the non-contact sensors configured to detect electrical signals down to 100 nanovolts (nV) produced by the brain of the person without making a contact with the person” and “wherein the array of the plurality of non-contact sensors is configured to detect the electrical signals from 10 to 20 inches away from the person” along with the other respective features of the claims 1, 17, and 22. The rejections under 35 USC § 103 have been withdrawn. 

Reasons for Allowance
Claims 1-8, 10-28, and 30-32 are allowed.
	US 2012/0265080 A1 (Yu) (previously cited) discloses Yu teaches or suggests a device for monitoring an electrical activity generated by a brain of a person (Fig. 1 and ¶ [0025] disclose a sensor system 10; ¶ [0032] discloses that the brain electrical activity can be monitored), the device comprising: an array of a plurality of non-contact sensors (¶ [0008] discloses that the system can include a plurality of non-contact electrodes, wherein the plurality constitute an array; ¶ [0028] discloses that there can be any number of one or more sensor plates; also see ¶¶ [0022], [0030], [0058] with regards to the plurality of non-contact sensors), each of the non-contact sensors configured to detect electrical signals down to 2-10 µV produced by the brain of the person without making a contact with the person (¶ [0050] and Table 2), wherein the array of the plurality of non-contact sensors is configured to detect the electrical signals from 10 to 20 inches away from the person (¶ [0021] of Yu discloses that the electrode can be placed to about 30 cm from the subject’s body). However, Yu does not teach or disclose the specific configurations for the non-contact sensors to be able to detect electrical signals down to 100 nanovolts (nV) when the array of the plurality of non-contact sensors is configured to detect the electrical signals from 10 to 20 inches away from the person. Additionally, it would not have been routine optimization to have arrive at the claimed invention because the prior art establishes a range that is so dissimilar from the claimed range that it would not invite optimization by one of skill in the art. US 2011/0043225 A1 (Sullivan) (previously cited) which includes a non-contact biopotential sensor capable of measuring EEG signals in the microvolt level (¶ [0035] of Sullivan) but at distances of 0.2 mm, 1.6 mm, and 3.2 mm (¶ [0035] of Sullivan). US 2006/0058694 A1 (Clark) discloses EEG sensors requiring physical, but not direct electrical contact to the surface of the head to monitor EEG signals (¶ [0064] of Clark). The disclosures of Sullivan and Clark indicates that one of ordinary skill in the art is capable of achieving the measurement of microvolt-level and nanovolt-level EEG signals when the distance from the subject is in the millimeter range or when the electrode is physically contacting the subject. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792